department of the treasury internal_revenue_service washington d c 20014806s tax_exempt_and_government_entities_division date jul contact person sin identification_number telephone number t eo b3 a egend employer_identification_number z z e j o j m m r o l a i m i w w o l a a o a t e n u t t n e g y x i e k n i w e h dear sir or madam this is in response to a letter dated date submitted by m's authorized representatives who request certain rulings concerning the federal tax consequences of the transaction described below mis a nonprofit corporation that is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 m is classified as a private_foundation within the meaning of sec_509 m’s purposes are consistent with sec_501 and its primary work is to support research to find a cure for a disease m makes grants to charitable organizations described in sec_501 and government entities that are engaged in such research mis governed by a three member board_of trustees two of whom a and b are husband -2- and wife while the third c is their counsel a and b formed n a limited_liability_company which is treated as a partnership for federal_income_tax purposes a and b contributed dollar_figurex in cash to n which used dollar_figurey to purchase ownership interests in o a limited_partnership n donated to m both its limited_partnership interests in o and the remaining cash dollar_figurez it received from a and b m currently owns the limited_partnership interests and cash in the amount of dollar_figurez this year m plans to distribute most or all of dollar_figurez after m’s normal expenses in the form of grants to organizations described in sec_501 of the code and government entities in furtherance of m’s exempt purposes m plans to continue to hold the contributed limited_partnership interests indefinitely along with any other future contributions to m subject_to its need for cash to fund its charitable activities and to meet its obligations under sec_4940 and sec_4942 the general_partner of o is p and the general_partner of p is q which is wholly owned by a ois managed by r and the general_partner of r is s which is owned by a request m’s representatives stated that a effectively controls o in the ruling qo invests in publicly traded corporations that include both domestic and international companies involved in a wide range of activities o is now invested in stock in more than companies in order to limit its exposure to market risk o also invests in short positions that complement its long positions as of the date of the contribution to m of the partnership interests in o any liabilities allocable to partners represented short_sales of securities r normally charges a management fee based on a perceiitage of the assets invested in in addition p receives an allocation of the limited partners’ gross_profit from o however both rand p have agreed to waive the managemenf fee and profit allocation for m sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation in the case of a foundation_manager acting only as such tax is imposed if the foundation_manager participates in the act of self-dealing knowing that it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 and c of the code defines self-dealing as including any direct or indirect sale_or_exchange or leasing of property between a disqualified_person and a private_foundation and furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_4941 of the code provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the foundation assumes or if it is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the year period ending on the date of the transfer sec_53 d -2 a of the foundation and similar excise_taxes regulations provides in relevant part that the sale_or_exchange of property between a private_foundation and a disqualified_person shall constitute an act of self-dealing similarly the sale of stock or a other_securities by a disqualified_person to a private_foundation in a bargain sale shall be an act of self-dealing regardless of the amount_paid for such stock or other_securities sec_4946 and b of the code provides that the term disqualified_person includes a substantial_contributor to the private_foundation and a foundation_manager sec_4946 provides that a foundation_manager includes a trustee of a private_foundation - sec_4946 of the code provides in part that the term disqualified_person includes a partnership in which persons described in subparagraph a or b own more than percent of the profits interest sec_4944 of the cade imposes a tax on a private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes the tax equals five percent of the amount so invested for each year or part thereof in the taxable_period sec_53_4944-1 of the regulations provides that sec_4944 of the code shall not apply to an investment made by any person that is later gratuitously transferred to a private_foundation if such foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment within the meaning of sec_4944 in the amount of such consideration sec_514 of the code provides that the term debt-financed_property means any property that is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year or during the months preceding disposition in the case of property disposed of during the taxable_year sec_514 of the code provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of a indebtedness incurred by the organization in acquiring or improving the property b indebtedness incurred before the acquisition or improvement of the property if the indebtedness would not have been incurred but for the acquisition or improvement and c indebtedness incurred after the acquisition or improvement of the property if the indebtedness would not have been incurred but for the acquisition or improvement and the incurrence of the indebtedness was reasonably foreseeable at the time of the acquisition or improvement revrul_95_8 1995_1_cb_107 holds that if an exempt_organization sells publicly traded stock short through a broker then neither the gain_or_loss attributable to the change in value of the underlying stock nor the rebate fee is income or loss derived from debt-financed_property within the meaning of sec_514 of the code the rev_rul cites 308_us_488 which held that although a short_sale created an obligation it did not create an indebtedness the first issue to be considered is whether the parties described above are disqualified persons’ with respect to m within the meaning of sec_4946 of the code based on the information provided a and b are disqualified persons with tespect to m because they are m’ sec_4 trustees and substantial contributors see sec_4946 and b nis alsoa disqualified_person with respect to m because a and b own ail of the interests of n see sec_4946 o p q rand s are also disqualified persons with respect to m because a owns and or effectively controls these organizations thus because these parties are disqualified persons with respect to m the transaction must be analyzed in the context of sec_4941 sec_4941 of the code provides that the definition of self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_53 d -2 a of the regulations provides in relevant part that specific acts of self-dealing include the sale of stock or other_securities between a private_foundation and a disqualified_person in a bargain sale sec_4941 provides in relevant part that a transfer of property is treated as a sale_or_exchange if the property is subject_to a mortgage or similar lien which the private_foundation assumes thus in this case if the transfer of the partnership interests to m is a bargain sale or is subject_to a mortgage or similar lien then the transfer constitutes an act of self-dealing under sec_4941 the available information indicates that the partnership interests are not assets that are subject_to liabilities and therefore the transfer of such assets to m was not a bargain saie for purposes of sec_4941 of the code although the partnership interests are subject_to short positions revrul_95_8 supra holds that short_sales do not create indebtedness under sec_514 since short positions do not result in indebtedness the transfer of the limited_partnership interests that are subject_to short positions is not a bargain sale for purposes of sec_53 d -2 a of the regulations therefore the transfer does not constitute an act of self-dealing within the meaning of sec_4941 furthermore based on the same rationale the short positions do not constitute mortgages or liens for purposes of sec_4941 a and therefore the transfer of the partnership interests also does not constitute an act of self-dealing under this provision m's continued ownership of the partnership interests will not constitute an act of self- dealing under sec_4941 of the code we note that r and p will waive their usual fees and profit allocation and provide services to m free of charge based on this representation the services r and p provide to m will not constitute self-dealing within the meaning of sec_4941 of the code see sec_53_4941_d_-2 of the regulations which discusses the furnishing of services by a disqualified_person without charge sec_4944 of the code imposes a tax on a private_foundation if it invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes however sec_4944 is not applicable to an investment made by a person who later donates such investment to a private_foundation see sec_53_4944-1 a it a of the regulations the information provided establishes that the limited_partnership interests were donated to m without consideration consequently sec_4944 does not apply to these limited_partnership interests z accordingly based on the information submitted and the representations made we rule as follows the transfer by n to m of the limited_partnership interests in o'did not constitute an act of self-dealing within the meaning of sec_4941 of the code the continued ownership by m of the contributed limited_partnership interests in o will not constitute an act of self-dealing within the meaning of sec_4941 of the code the continued ownership by m of the contributed limited_partnership interests in o will not constitute a jeopardizing investment within the meaning of sec_4944 of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representatives a copy of this letter should be kept in m's permanent records this ruting is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this fetter sincerely rabo ze c heyer pr robert c harper jr manager exempt_organizations technical group bly
